DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/8/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
Claims 1-19 are pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  “the reference area” should be read “the reference zone” in line 19.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “at least one reference zone” in line 12.  What is the reference zone with respect to?  Is there a specific target for the reference zone?  Would the reference zone change color before the indicating zone?  Is the reference zone active prior to use in order to be used as a reference?  For the purpose of prosecution, the examiner interprets the reference zone as another indicating zone that will be capable of detecting the same gas/fluid/sample.  Claims 2-19 are rejected by virtue of dependency on claim 1.
Claim 1 recites the limitation “the reference zone comprises a first major surface that is an occluded surface and a second, oppositely-facing major surface that is also an occluded surface” in lines 16-18.  What is being occluded?  If gas/fluid/sample is occluded how will the indicator be used as a reference?  It is unclear as to how the reference zone will be functional with an occluded surface.  For the purpose of prosecution, the examiner interprets the occluded surface as a layer covering the substrate/dye that does not prevent permeation/diffusion.  Claims 2-19 are rejected by virtue of dependency on claim 1. 
Claim 1 recites the limitation "one non-porous dam…that prevents permeation of gases in an in-plan direction through the inert, porous substrate" in lines 20-23.  Does the non-porous dam prevent permeation through the indicating zone or the referencing zone?  Does it prevent permeation between the two zones?  Which inert, porous substrate is the applicant referring to?  Applicant does not specify which inert, porous substrate, thus the limitation is unclear.  Claims 2-19 are rejected by virtue of dependency on claim 1. 
Claim 2 recites the limitation “a single, inert porous substrate bearing the at least one indicating zone and the at least one reference zone” lines 26-28.  How is it a single substrate when the non-porous dam extends through the inert, porous substrate of the reference area?  How will the single inert, porous substrate be connected?  It is unclear as to how the inert, porous substrate can be a single substrate when the two zones are divided.  Claim 3 is rejected by virtue of dependency on claim 2. 
Claim 9 recites the limitation “a predetermined region of the inert, porous substrate in which the inert, porous substrate has been densified to render it non-porous in that region” in lines 26-27.  What is being densified the substrate or the non-porous dam?  What defines the densified region?  The applicant does not clarify what the densified region is, thus the limitation is unclear.  The examiner interprets the densified region as the region with the non-porous dam.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 4195056 A; hereinafter “Patel”) in view of Heacock (US 20180104017 A1; hereinafter “Heacock”; domestic priority filed 10/17/2016).
Regarding claim 1, Patel teaches patterned chemical indicator (Patel; col. 3, line 33; Fig. 1; device having a plurality of indicators) comprising: 
at least one indicating zone comprising (Patel; col. 3, line 17; Fig. 3; indicator 5; examiner interprets one of the plurality of indicators as an indicating zone): 
an inert, porous substrate (Patel; col 6, lines 26-33; col. 9, line 10; the substrate can be any solid material…e.g. a porous substrate such as filter paper), and, 
at least one indicator dye (Patel; col. 3, lines 17-18; deposited indicating solid 6) contained within at least some of the pores of an indicating area of the inert, porous substrate of the indicating zone (Patel; col. 6, lines 25-26; Fig. 3; the indicator comprises an indicating solid deposited on a substrate),  

at least one reference zone comprising (Patel; Fig. 3; examiner interprets one of the plurality of indicators as a reference zone); 
an inert, porous substrate (Patel; col 6, lines 26-33; col. 9, line 10; the substrate can be any solid material…e.g. a porous substrate such as filter paper), and, 
at least one indicator dye (Patel; col. 3, lines 17-18; deposited indicating solid 6) contained within at least some of the pores of a reference area of the inert, porous substrate of the reference zone (Patel; col. 6, lines 25-26; Fig. 3; the indicator comprises an indicating solid deposited on a substrate), 
wherein the inert, porous substrate of the reference zone comprises a first major surface that is an occluded surface (Patel; col. 3, line 16; Fig. 3; barrier 4) and a second, oppositely-facing major surface that is also an occluded surface (Patel; col. 3, line 14; Fig. 3; absorptive support 8). 
Modified Patel does not teach wherein the inert, porous substrate of the indicating zone comprising at least one major surface that is a non-occluded surface, and/or comprises at least one minor edge that is a non-occluded minor edge and wherein the reference area of the inert, porous substrate of the reference zone is circumferentially bounded by at least one non-porous dam that extends through the thickness of the inert porous substrate from the first major surface to the second major surface and that prevents permeation of gases in an in-plane direction through the inert, porous substrate.
However, Heacock teaches an analogous art of a color change sensor (Heacock; Abstract) comprising an indicating zone (Heacock; para [151]; Fig. 11; first color change indicator 110) further comprising at least one major surface that is a non-occluded surface, and/or comprises at least one minor edge that is a non-occluded minor edge (Heacock; para [115]; Fig. 11; first color change indicator 
Regarding claim 4, modified Patel teaches the chemical indicator of claim 1, wherein the at least one indicator dye that is present in the reference zone is of the same composition as the at least one indicator dye that is present in the indicating zone (Patel; col. 3, lines 17-18; col. 3, line 60; Fig. 3; deposited indicating solid 6; examiner indicates that the plurality of indicators comprise the same deposited indicating solid). 
Regarding claim 9, modified Patel teaches the chemical indicator of claim 1 (the inert, porous substrate of the reference layer of modified Patel is modified to comprise the non-porous dam as taught by Heacock discussed above in claim 1), wherein the non-porous dam that circumferentially bounds the reference area of the inert, porous substrate of the reference zone comprises a predetermined region of 
Regarding claim 15, modified Patel teaches the chemical indicator of claim 1, wherein the patterned chemical indicator is configured to detect the presence of acidic or basic gaseous materials (Patel; col. 5, line 37-38; acetone may be the vapor) and wherein the indicator dye is an acid-base dye (Patel; col. 6, line 54-55; col 7, lines 9-23; indicating solids are diacetylene compounds; examiner indicates that col. 7, lines 9-23 lists various acid-bas dyes).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Heacock, and in further view of Pellet et al (US 20090298190 A1; hereinafter “Pellet”). 
Regarding claim 2, modified Patel teaches the chemical indicator of claim 1, with the inert, porous substrate bearing the at least one indicating zone and the at least one reference zone.
Modified Patel does not teach the inert, porous substrate being a single inert, porous substrate. 
However, Pellet teaches an analogous art of a color indicator (Pellet; Abstract) comprising a single inert porous substrate (Pellet; para [55]; Fig. 4, 5; single test substrate).  It would have been obvious to one of ordinary skill in the art to have modified inert, porous substrate of the chemical indicator of modified Patel to be a single substrate as taught by Pellet, because Pellet teaches that single substrate may contains a plurality of similarly treated zones comprising the same of different color indicators to generate multiple tests (Pellet; para [55, 56]).
Regarding claim 3, modified Patel teaches the chemical indicator of claim 2 (the patterned chemical indicator of Patel is modified to teach the non-porous dam as taught by Heacock is discussed .
Claims 5-8 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Heacock, and in further view of Rakow et al (US 20110084514 A1; hereinafter “Rakow”). 
Regarding claim 5, modified Patel teaches the chemical indicator of claim 1, with the first major occluded surface of the inert, porous substrate of the reference zone (Patel; col. 3, line 16; Fig. 3; barrier 4). 
Modified Patel does not teach the occluded surface being an impermeable organic polymeric material.
However, Rakow teaches a patterned chemical indicator (Rakow; Abstract; para [35, 39, 40]; Fig. 2, 3; sensor 40) comprising 
Regarding claim 6, modified Patel teaches the chemical indicator of claim 5 (the occluded surface of modified Patel is modified to be an impermeable organic polymeric material as taught by Rakow discussed above in claim 5), wherein the first layer of impermeable organic polymeric material is a first pressure-sensitive adhesive that is adhesively bonded (Rakow; para [52]; pressure-sensitive adhesives may be used as occluding layers) to the first major surface of the inert, porous substrate of the reference zone (Rakow; para [40]; Fig. 3; occluding layer 54 may be disposed on opposing sides of the second region 44; examiner indicates that the adhesive is disposed on the first major surface, top surface, discussed above in claim 1).
Regarding claim 7, modified Patel teaches the chemical indicator of claim 6 (the occluded surface of modified Patel is modified to be an impermeable organic polymeric material as taught by Patel-2 discussed above in claim 5), wherein the first pressure-sensitive adhesive comprises at least 90% by weight of polyisobutylene (Rakow; para [52]; Polyisobutylene (PIB) adhesives…the polymers are prepared from isobutylene monomer).  Examiner indicates that the pressure sensitive is only polyisobutylene, thus comprising at least 90% by weight. 
Regarding claim 8, modified Patel teaches the chemical indicator of claim 7 (the occluded surface of modified Patel is modified to be an impermeable organic polymeric material as taught by Rakow discussed above in claim 5), wherein the second major occluded surface of the inert, porous substrate of the reference zone occluded by a second layer of impermeable organic polymeric material, which second layer of impermeable organic polymeric adhesive is a second pressure-sensitive adhesive that is adhesively bonded to the second major surface of the insert, porous substrate of the reference zone and that is of the same composition as the first pressure-sensitive adhesive (Rakow; para [56]; the pressure-sensitive adhesives are applied to the film body in the form of pressure-sensitive tapes).  Examiner indicates that pressure-sensitive adhesives are applied to the film body (Rakow; para [39, 40]; 
Regarding claim 16, modified Patel teaches the chemical indicator of claim 1, with the patterned chemical indicator.
Modified Patel does not teach the patterned chemical indicator installed within an interior of the filter cartridge and is interrogatable through a transparent window in a wall of the filter cartridge.
However, Rakow teaches a patterned chemical indicator (Rakow; Abstract; para [35, 39, 40]; Fig. 2, 3; sensor 40) installed within an interior of the filter cartridge and is interrogatable through a transparent window in a wall of the filter cartridge (Rakow; para [35]; Fig. 2; sensor 40 may be juxtaposed adjacent to the housing sidewall 26 of filter cartridges 12).  It would have been obvious to one of ordinary skill in the art to have modified the patterned chemical indicator of modified Patel to be installed within an interior of the filter cartridge as taught by Rakow, because Rakow teaches that the air that is exhaled by the user and the sensor will detect one or more chemicals, including organic vapors (Rakow; para [34, 35]).  
Regarding claim 17, modified Patel teaches the chemical indicator of claim 16 (the patterned chemical indicator of modified Patel is installed within an interior of the filter cartridge as taught by Rakow discussed above in claim 16), wherein the patterned chemical indicator is secured to the transparent window of the wall of the filter cartridge by a sheet of double-faced pressure-sensitive adhesive (Rakow; para [39, 56]; Fig. 3; adhesive 53 may be used to secure the sensor 40 to an inner surface of the housing sidewall 26… pressure-sensitive adhesives are applied to the film body in the form of pressure-sensitive tapes), a portion of which sheet of adhesive serves to secure the indicating zone to the transparent window and another portion of which sheet of adhesive serves to secure the reference zone to the transparent window (Rakow; para [35]; Fig. 2; sensor 40 may be juxtaposed adjacent to the housing sidewall 26 of filter cartridges 12) and also serves as an occluding layer to 
Regarding claim 18, modified Patel teaches a personal respiratory protection device comprising the filter cartridge of claim 16 (Rakow; para [34]; Fig. 1; respirator 10 that has filter cartridges 12).  Examiner indicates that the patterned chemical indicator of modified Patel is installed within an interior of the filter cartridge as taught by Rakow discussed above in claim 16.
Regarding claim 19, modified Patel teaches a method of filtering breathing air using a personal respiratory protection device, the personal respiratory protection device comprising a filter cartridge of claim 16 (Rakow; para [34]; Fig. 1; respirator 10 that has filter cartridges 12… which contain a filter media for filtering ambient air that is drawn into the mask interior through the filter cartridge 12).  Examiner indicates that the patterned chemical indicator of modified Patel is installed within an interior of the filter cartridge as taught by Rakow discussed above in claim 16
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Heacock, and in further view of in further view of Rao et al (US 20180249935 A1; hereinafter “Rao”).
Regarding claim 10, modified Patel teaches the chemical indicator of claim 9, wherein the densified, non-porous region is a heat-densified region.
Modified Patel does not the teach the densified, non-porous region is a heat-densified region.
However, Rao teaches an analogous art of a color changing sensor (Rao; Abstract) comprising an inert, porous substrate (Rao; para [43]; Fig. 1; pores of the substrate) wherein a non-porous dam is a heat-densified region (Rao; para [43]; melt the wax to get wax into the pores of the substrates).  It would have been obvious to one of ordinary skill in the art to have modified the densified, non-porous region of modified Patel to be heat-densified as taught by Rao, because Rao teaches that the regions would be hydrophobic or hydrophilic by printing wax barrier (Rao; para [43]).  
Regarding claim 11, modified Patel teaches the chemical indicator of claim 9, wherein the densified, non-porous region is a solvent-densified region.
Modified Patel does not the teach the densified, non-porous region is a solvent-densified region.
However, Rao teaches an analogous art of a color changing sensor (Rao; Abstract) comprising an inert, porous substrate (Rao; para [43]; Fig. 1; pores of the substrate) wherein a non-porous dam is a heat-densified region (Rao; para [43]; melt the wax to get wax into the pores of the substrates).  It would have been obvious to one of ordinary skill in the art to have modified the densified, non-porous region of modified Patel to be solvent-densified as taught by Rao, because Rao teaches that the regions would be hydrophobic or hydrophilic by printing wax barrier (Rao; para [43]).  
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Heacock in view of Rakow, and in further view of Rao et al (US 20180249935 A1; hereinafter “Rao”).
Regarding claim 12, modified Patel teaches the chemical indicator of claim 8 (the chemical indicator of Patel is modified to comprise the non-porous dam as taught by Heacock is discussed above in claim 1; the non-porous dam of modified Patel is modified to be a non-porous material as taught by Rakow discussed above in claim 5), wherein the non-porous dam that circumferentially bounds the reference area of the inert, porous substrate of the reference zone (Heacock; para [151]; Fig. 11; interface layer 112) comprises a predetermined region of the inert, porous substrate in which a non-porous material is disposed (Rakow; para [5, 40, 52]; Fig. 3; occluding layer prevents communicate with the detection layer to cause a color change in that portion of the sensor… polyisobutylene (PIB) adhesives…the polymers are prepared from isobutylene monomer). 
Modified Patel does not teach the non-porous dam in the pores of the inert, porous substrate to fill the pores of the inert, porous substrate to render the substrate non-porous in that region.
However, Rao teaches an analogous art of a color changing sensor (Rao; Abstract) comprising an inert, porous substrate (Rao; para [43]; Fig. 1; pores of the substrate) wherein a non-porous dam is in 
Regarding claim 13, modified Patel teaches the chemical indicator of claim 12 (the non-porous dam of modified Patel is modified to be disposed in the pores of the substrate as taught by Rao discussed above in claim 12), wherein the non-porous material is chosen from the group consisting of wax, oil, and grease (Rao; para [43]; wax barrier on substrate). 
Regarding claim 14, modified Patel teaches the chemical indicator of claim 12 (the non-porous dam of modified Patel is modified to be disposed in the pores of the substrate as taught by Rao discussed above in claim 12), wherein the non-porous material is a hot-melt adhesive (Rao; para [43]; printing wax barrier on substrate and subsequently heating to melt the wax to get wax into the pores of the substrate). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556.  The examiner can normally be reached on Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.Q.L./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798